                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


GERMMA HAMMOND, on behalf of
himself and all other similarly situated             Civil Action No. 3:19-cv-01099
employees,                                           Honorable Aleta A. Trauger

                   Plaintiffs,

        v.
                                                     JURY DEMAND
FLOOR AND DECOR OUTLETS OF
AMERICA, INC.,

                   Defendant.


                DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT
                   OF ITS MOTION FOR SUMMARY JUDGMENT
                  ON OPT-IN PLAINTIFF MARK TURNER’S CLAIM

I.      INTRODUCTION

        Although Opt-In Plaintiff Mark Turner has filed a consent to become a party plaintiff in

this action, the Court should dismiss his claim—and enter summary judgment for Floor & Decor—

because he was never employed by Floor & Decor.

        Pursuant to Local Rule 7.01(a)(1), counsel for Floor & Decor met and conferred with

plaintiff’s counsel about this motion. Plaintiff has represented that he does not oppose the relief

sought by this Motion.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        On January 28, 2020, Plaintiff Gemma Hammond filed a Notice of Consent on behalf of

Mark Turner. (Defendant’s Statement of Undisputed Material Facts (“SUMF”) ¶ 1; Dkt. No. 15.)

The Notice attached a request to become a party plaintiff in this action signed by a Mark Anthony

Turner of Brooklyn New York. (SUMF ¶ 2; Dkt. No. 15) Mr. Turner’s opt-in form states that he

worked at Floor & Decor stores in Wayne, New Jersey and Paramus, New Jersey between

                                               -1-

      Case 3:19-cv-01099 Document 82 Filed 07/14/20 Page 1 of 6 PageID #: 504
December 2016 and the present. (SUMF ¶ 3; Dkt. No. 15) Notwithstanding this individual

submitting an opt-in form, Floor & Decor's records show that nobody by the name of “Mark

Turner” has ever worked for either store. (SUMF ¶ 4; Declaration of Joel Fox (“Fox Decl.”) ¶ 4.)

In fact, nobody by the name of “Mark Turner” has ever worked for Floor & Decor. (Id.)

          In response to a request from Floor & Decor, Plaintiff’s counsel provided the last four

digits of Turner’s social security number. (SUMF ¶ 4; Fox Decl. ¶ 5.) Four current or former

Floor & Decor employees have the same last four social security number digits as those provided

by Plaintiff’s counsel, but none have the first name Mark, surname Turner, or a name similar to

Mark Turner. (SUMF ¶ 5, 6; Fox Decl. ¶ 5.) Furthermore, none of those individuals ever worked

for a store in New Jersey, as Mark Turner claims to have done. (SUMF ¶ 7; Fox Decl. ¶ 5.)

III.      THE COURT SHOULD DISMISS TURNER’S CLAIM

       A. Legal Standard.

          A court “may grant a motion for summary judgment if it finds that there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter of law.”

Fifth Third Bank v. Canfield, No. 3:12-cv-00603, 2013 WL 5966886, at *2 (W.D. Ky. Nov. 8,

2013) (citing Fed. R. Civ. P. 56(a)) (granting partial summary judgment motion before

commencement of discovery where there was no genuine factual dispute). The moving party must

“specify[] the basis for its motion and [] identify[] the portion of the record that demonstrates the

absence of a genuine issue of material fact” after which “the nonmoving party thereafter must

produce specific facts demonstrating a genuine issue of fact for trial.” Id. (internal citations

omitted). While the evidence must be construed in a light most favorable to the non-moving party,

the non-moving party “cannot rely upon the assertions in its pleadings; rather that party must come

forward with probative evidence, such as sworn affidavits, to support its claims.” Id. at *3 (internal

citations omitted).

                                                 -2-

       Case 3:19-cv-01099 Document 82 Filed 07/14/20 Page 2 of 6 PageID #: 505
       Even where the parties have not exchanged any discovery, summary judgment is proper

where a party produced documents that plainly show a claim is barred. See, e.g. Scott v. FedEx

Ground Package Sys., Inc., No. 5:19-cv-412, 2019 WL 5967950, at *3 (E.D. Ky. Nov. 13, 2019)

(granting pre-discovery motion for summary judgment where: (1) defendant produced document

showing claim was barred by statute of limitations; (2) plaintiff had opportunity to respond and

produce pertinent evidence and arguments demonstrating he filed within limitations period; and

(3) it was “obvious that [plaintiff’s] single claim is time-barred based on the evidence before the

Court, and further discovery prolonging this litigation would be unwarranted”). An affidavit can

provide sufficient evidence for a party to prevail on a pre-discovery motion for summary judgment.

Sullivan v. Aldi, Inc., No. 3:11-cv-313-S, 2011 WL 6181398, at *3 (W.D. Ky. Dec. 13, 2011)

(granting motion for summary judgment where defendant provided affidavits and plaintiff

responded that she needed discovery to “flesh out” information in affidavits, but court found no

dispute of fact because plaintiff did not affirm or deny facts or provide any grounds to suggest

affidavits were untrue).

   B. Floor & Decor Never Employed Turner.

       Here, there is no dispute of material fact – Floor & Decor never employed Turner. (See

supra at Sec. II.) No further discovery would be probative of any alleged employment relationship

between Turner and Floor & Decor. See, e.g., Saini v. Mot. Recruitment Partners, LLC, No. 1:16-

cv-01534, 2017 WL 1536276, at *4 (C.D. Cal. Mar. 6, 2017) (granting summary judgment on Fair

Labor Standards Act claim and finding that non-employment relationship between plaintiff and

employer was clear enough that the Court could resolve the claims as matters of law because

“further discovery is unnecessary and would not strengthen [plaintiff’s] opposition”).

       Because Floor & Decor never employed Turner, any claim under the Fair Labor Standards

Act fails as a matter of law. See generally 29 U.S.C. §§ 201 et seq. Courts routinely grant summary
                                                -3-

    Case 3:19-cv-01099 Document 82 Filed 07/14/20 Page 3 of 6 PageID #: 506
judgment in similar actions when a defendant present evidence that an opt-in plaintiff never

worked for the defendant. See, e.g., Wilson v. Guardian Angel Nursing, Inc., No. 3:07-0069, 2009

WL 790107, at *9 (M.D. Tenn. Mar. 24, 2009) (granting motion to dismiss opt-in plaintiffs where

employer provided evidence that they were not employed and thus not proper parties to the

dispute); Harris v. JMC Steel Grp., Inc., No. 1:15-cv-0607, 2017 WL 663158, at *4 (S.D. Ala.

Feb. 16, 2017) (granting summary judgment where defendant provided evidence opt-in plaintiffs

never worked for it); Marshall v. Louisiana, No. 1:15-cv-1128, 2017 WL 86137, at *4 (E.D. La.

Jan. 10, 2017) (granting summary judgment where defendant provided evidence opt-in plaintiffs

did not work at one of eight facilities covered by conditionally certified class during applicable

time period).

        In sum, there was never an employment relationship between Turner and Floor & Decor,

and this Court should dismiss him as an opt-in plaintiff in this action.

IV.     CONCLUSION

        For the foregoing reasons, Floor & Decor respectfully requests that the Court dismiss

Turner as an opt-in plaintiff in this action.


Dated: July 14, 2020                                   Respectfully submitted,

                                                       /s/ Lincoln O. Bisbee
                                                       Lincoln O. Bisbee, admitted pro hac vice
                                                       Russell R. Bruch, admitted pro hac vice
                                                       MORGAN, LEWIS & BOCKIUS LLP
                                                       1111 Pennsylvania Avenue, N.W.
                                                       Washington, DC 20001
                                                       Tel: (202) 739-3000
                                                       Fax: (202) 739-3001
                                                       lincoln.bisbee@morganlewis.com
                                                       russell.bruch@morganlewis.com

                                                       Keane A. Barger, TN Bar No. 33196
                                                       Katharine R. Cloud, TN Bar No. 019336
                                                       RILEY WARNOCK & JACOBSON PLC

                                                 -4-

      Case 3:19-cv-01099 Document 82 Filed 07/14/20 Page 4 of 6 PageID #: 507
                                        1906 West End Avenue
                                        Nashville, TN 37203
                                        Tel: (615) 320-3700
                                        Fax: (615) 320-3737
                                        kbarger@rwjplc.com
                                        kcloud@rwjplc.com

                                        Attorneys for Defendant Floor and Decor
                                        Outlets of America, Inc.




                                  -5-

Case 3:19-cv-01099 Document 82 Filed 07/14/20 Page 5 of 6 PageID #: 508
                                 CERTIFICATE OF SERVICE

      I certify that a true and correct copy of DEFENDANT’S MEMORANDUM OF LAW IN

SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT ON OPT-IN PLAINTIFF MARK

TURNER’S CLAIM was served on July 14, 2020 upon the following via the Court’s ECF system:

      YEZBAK LAW OFFICES PLLC
      Charles P. Yezbak, III
      N. Chase Teeples
      2002 Richard Jones Road, Suite B-200
      Nashville, TN 37215
      Tel.: (615) 250-2000
      Fax: (615) 250-2020
      yezbak@yezbaklaw.com
      teeples@yezbaklaw.com

      McGILLIVARY STEELE ELKIN LLP
      Gregory K. McGillivary
      Diana J. Nobile
      Hillary LeBeau
      1101 Vermont Avenue NW, Suite 1000
      Washington, D.C. 20005
      Tel.: (202) 833-8855
      Fax: (202) 452-1090
      gkm@mselaborlaw.com
      djn@mselaborlaw.com
      hdl@mselaborlaw.com

      Attorneys for Plaintiffs


                                                   /s/ Lincoln O. Bisbee
                                                   Lincoln O. Bisbee




                                             -6-

   Case 3:19-cv-01099 Document 82 Filed 07/14/20 Page 6 of 6 PageID #: 509
